 REVONAH SPINNING MILLS421Revonah SpinningMills, Inc.andUnited TextileWorkers of America,AFL-CIO,Petitioner. Case4-RC-7736February 12, 1969DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBy MEMBERS FANNING, BROWN, AND JENKINSPursuant to a Stipulation for Certification uponConsent Election, an election by secret ballot wasconducted onMay 15, 1968, by the RegionalDirector for Region 4 in the stipulated unit. Afterthe election, the parties were furnished a tally ofballotswhich showed that of approximately 641eligible voters, 599 cast ballots, of which 285 werefor, and 307 were against the Petitioner, 3 ballotswere challenged, and 4 were void. The challengedballotswere not sufficient in number to affect theresultsof the election. Thereafter, the Petitionerfiledtimelyobjections to conduct affecting theresults of the election. In accordance with NationalLabor Relations Board Rules and Regulations theRegional Director conducted an investigation of theobjections and, on July 29, 1968, issued and dulyserveduponthepartieshisreportandrecommendations on objections to the election, inwhich he recommended that the objections beoverruled in their entirety. The Petitioner filedtimely exceptions to the report, and the Employerfiledamemorandum in support of the RegionalDirector'sfindings,conclusions,andrecommendation. On November 22, 1968, the Boardissued an order' remanding the proceeding to theRegionalDirectorforfurtherinvestigationinaccordancewith its instructions. Following suchfurther investigation, theRegionalDirector,onDecember 18, 1968, issued and duly served upon theparties his supplemental report on objections. Noexceptions to his supplemental report, and no briefs,were filed.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate theNot published in NLRB volumes.purposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of the employees ofthe Employer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.4.The parties have agreed that the unitappropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act is:All production and maintenance employees at theEmployer'sEastMiddleStreetandBlettnerAvenue (Malcolm Spinning Mills) mills, Hanover,Pennsylvania, including all shipping and receivingemployees, plant clerical employees, and firemen,but excluding all office clerical employees, guards,and supervisors as defined in the Act.5.The Board has considered the Petitioner'sobjections, theRegionalDirector'sReport, thePetitioner'sexceptionsthereto,theEmployer'smemorandum in support thereof, and the RegionalDirector's supplemental report, and hereby adoptsthe findings, conclusions, and recommendations ofthe Regional Director.2Accordingly,aswe have overruled all theobjections and as the tally of ballots shows that thePetitioner did not receive a majority of the validvotes cast, we shall certify the results of the election.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validvotes in the election held on May 15, 1968, has notbeen cast for United Textile Workers of America,AFL-CIO, and that said labor organizations is notthe exclusive representative of employees in the unitfound appropriate, within the meaning of Section9(a) of the Act, as amended.'InThe Food Mart,158NLRB 1294, cited by the Regional Director,some employees,contrary to the employer's past practice,were reimbursedfor transportation costs incurred in attending an employer-sponsored party,those who missed work were paid for 3 hours,and those not scheduledwere paid 3 hours at the overtime rate The Regional Director hereincorrectly points out that the Board inFood Martdid not find a violationof Section 8(a)(1) in that conduct, however, the Board did set aside theelection there In the instant case, the Employer waived the charge of $1which it customarily charges for attendance at parties of the sort it heresponsored It did not,however, pay transportation costs,or for time off(the party spanned a period of time designed to allow employees from allshifts to attend),and no campaign speeches or discussions took placeduring the course of the party.Further, there was some reason to chargefor past affairs,as they were traditionally held at times when not allemployees could attendWe find that the "waiver"of the $1 charge herewas not such a benefit that could reasonably be found designed to impairthe voting choice of the unit employees,and cannot be compared to thesubstantial benefits granted the employees inFood Mart